If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


JILL MARIE STREUR,                                                     UNPUBLISHED
                                                                       March 17, 2022
               Plaintiff-Appellee,

v                                                                      No. 355971
                                                                       Ottawa Circuit Court
CHRISTOPHER STREUR,                                                    LC No. 19-091247-DM

               Defendant-Appellant.


Before: RIORDAN, P.J., and K. F. KELLY and SWARTZLE, JJ.

PER CURIAM.

        In this dispute arising from a suit for divorce, defendant, Christopher Streur, appeals by
right the trial court’s decision to deny his motion for a directed verdict on the claim by plaintiff,
Jill Marie Streur, that defendant committed the tort of malicious prosecution. He also maintains
that the trial court erred when it trebled the damages arising from that tort. We conclude that the
trial court did not err when it denied defendant’s motion for a directed verdict. Moreover, because
defendant did not preserve his second claim of error by raising it in the trial court, we decline to
address it. Accordingly, we affirm.

                                         I. BASIC FACTS

       The parties married in May 1994. They were both previously married, and they both had
children from their previous relationships. They had a daughter, Brittney Streur, who was born in
January 1995. They also adopted a then-approximately eight-year-old girl in July 2015.

        The parties had difficulties in their marriage and argued over various things, such as
finances, drinking, and marijuana. In 2018, they separated, but tried to reconcile. The
reconciliation did not work and, in June 2019, plaintiff informed defendant that she wanted a
divorce. The parties argued on the morning of June 27, 2019. Both parties called 911. Plaintiff
stated that she did so after defendant took the keys to her car and refused to let her leave. Defendant
called after plaintiff left and informed an officer that plaintiff had assaulted him.

        Plaintiff sued for divorce in July 2019. After she was found not guilty of domestic assault,
plaintiff amended her complaint to include claims of malicious prosecution and defamation. The


                                                 -1-
parties contested numerous matters involved in the divorce over nine days of a bench trial. The
trial included testimony and evidence about the argument that occurred on June 27, 2019,
plaintiff’s arrest, and subsequent events.

        In October 2020, the trial court entered an opinion and order. The trial court entered a
corrected opinion and order in December 2020. The trial court resolved disputes over child
custody and the parties’ marital estate, which rulings are not in dispute on appeal. The trial court
also found that defendant had fabricated the allegations of domestic assault against plaintiff, which
amounted to malicious prosecution. The trial court found that plaintiff suffered $25,000 in
damages. The trial court trebled the damages under MCL 600.2907. The trial court determined
that plaintiff owed defendant $77,877.24 as an equalization payment on the assets from the marital
estate, but offset that amount by the damages from the malicious prosecution and other amounts.
The trial court ultimately determined that defendant had to pay plaintiff $20,456.11.

        In January 2021, defendant appealed by right in this Court the trial court’s opinion and
order finding him liable for malicious prosecution and trebling the applicable damages.

                                    II. DIRECTED VERDICT

                                  A. STANDARD OF REVIEW

        Defendant first argues that the trial court erred when it denied his motion for a directed
verdict on plaintiff’s claim of malicious prosecution. This Court reviews de novo a trial court’s
decision on a motion for a directed verdict. Taylor v Kent Radiology, PC, 286 Mich App 490,
499; 780 NW2d 900 (2009). This Court also reviews de novo whether the trial court properly
applied the common law. See Roberts v Salmi, 308 Mich App 605, 612; 866 NW2d 460 (2014).

                                          B. ANALYSIS

        A party may move for a directed verdict at the close of the opposing party’s proofs. See
MCR 2.516. A trial court should grant a motion for a directed verdict only when the evidence
shows that there is no factual question on which reasonable minds could differ. See Aroma Wines
& Equip, Inc v Columbian Distrib Servs, Inc, 303 Mich App 441, 446; 844 NW2d 727 (2013). If
a reasonable finder of fact could honestly reach different conclusions, then the dispute must be
resolved by the finder of fact. See Taylor, 286 Mich App at 500. In evaluating a trial court’s
decision on a motion for a directed verdict, this Court must evaluate the evidence in the light most
favorable to the nonmoving party and must draw all reasonable inferences in the nonmoving
party’s favor. See Aroma Wines, 303 Mich App at 446.

       In order to establish a claim for malicious prosecution, plaintiff had to prove that (1)
defendant initiated a criminal prosecution against her, (2) the criminal proceedings terminated in
her favor, (3) defendant lacked probable cause for his actions, and (4) defendant undertook his
actions with malice or a purpose other than bringing plaintiff to justice. See Matthews v Blue
Cross and Blue Shield of Mich, 456 Mich 365, 378; 572 NW2d 603 (1998).

        On appeal, defendant asserts that plaintiff failed to establish that he lacked probable cause
to bring a charge, but argues more specifically that, because the prosecutor brought the charges
after an independent investigation, he cannot be said to have initiated the action. Defendant


                                                -2-
suggests that when a prosecutor brings charges on the basis of information that was provided by a
complainant and the information, if true, would amount to probable cause, then the complainant
cannot be held liable for malicious prosecution even if the information provided was false.

        Defendant correctly notes that it is a complete defense to a claim of malicious prosecution
that the prosecutor exercised his or her independent discretion to initiate a prosecution. See id.
at 384. But that defense does not apply if the complainant knowingly provided false information
and the prosecutor relied on the false information. See id. at 385 (stating that the defense applies
unless “the information furnished was known by the giver to be false and was the information on
which the prosecutor acted”). This is especially so where the prosecutor relies solely on the word
of an accuser, without there being an independent corroboration by any third party. See Matthews,
456 Mich at 384. As our Supreme Court long ago explained, it is not the policy of the law “to
permit innocent men to be subjected to false charges and unfounded arrests.” Stanton v Hart, 27
Mich 538, 542 (1873). Indeed, a person has no “right to set the criminal law in motion against
another upon mere conjecture” and much less so if he or she is “aware that the accused was in fact
guiltless.” Hamilton v Smith, 39 Mich 222, 227 (1878). Accordingly, a person who fabricates
claims against another can be liable in tort for initiating a criminal prosecution if the prosecutor
relied on the false information in bringing charges against the plaintiff. Matthews, 456 Mich
at 385.

        Similarly, a person who provides false information to a prosecutor cannot rely on the fact
that the prosecutor believed him or her to establish that he or she had probable cause. This is
because a person cannot rely on the prosecutor’s decision unless that person has fully and fairly
stated the material facts. See Modla v Miller, 344 Mich 21, 22; 73 NW2d 220 (1955) (stating that
a defendant has established probable cause as a matter of law when the undisputed evidence
showed that he or she in good faith fully and fairly stated all the material facts to the prosecutor
and signed the complaint on the prosecutor’s advice); Christy v Rice, 152 Mich 563, 566; 116 NW
200 (1908) (stating that the defendant had the right to assume that the prosecutor was acting on his
own independent judgment if the defendant believed that his own statements were true). A person
who has fabricated claims against another has not fully and fairly stated the material facts. See
Ringo v Richardson, 88 Mich App 684, 691; 278 NW2d 717 (1979) (“[A] defendant may not
escape liability . . . if he gave false information . . . .”); Clanan v Nushzno, 261 Mich 423, 429;
246 NW 168 (1933) (holding that, given the evidence of the parties’ prior practices, there was a
question of fact as to whether the defendant withheld material information from the prosecutor; as
such, whether the defendant had probable cause to initiate the charge was for the jury to determine).
Consequently, if plaintiff presented evidence from which a reasonable finder of fact could find
that defendant fabricated the charges against her and that the prosecutor relied on the fabricated
claims, then the trial court properly denied defendant’s motion for a directed verdict.

        At trial, plaintiff presented evidence that she and defendant argued on the morning of
June 27, 2019, after he returned from work and saw that she was packing to leave. Plaintiff stated
that defendant had in the past taken her keys to prevent her from leaving and that she had on those
occasions called 911, after which defendant would return her keys. She testified that defendant
took her car keys that morning, dangled them in front of her, and only returned her keys after she
called 911. She stated that she then left without incident only to learn later that defendant called
the police and claimed that she had assaulted him. She testified that she told the officer that there
had been no assault. She also presented evidence that contradicted defendant’s claim that the


                                                -3-
incident arose when he looked for the keys to the truck. More specifically, she testified that the
keys to the truck were not at the house during the incident.

        Brittney also testified at trial and stated that defendant told her that plaintiff assaulted him.
He claimed that plaintiff’s assault was the cause of a particular scratch. Brittney told the trial court
that she was present when defendant suffered the injury that he identified and that the scratch was
caused by a screw that was sticking out of the playhouse that he was building in the backyard of
the marital home. She testified that she confronted him about the source of the scratch and stated
that defendant got defensive and angry. She also said that the scratch had scabbed over, yet the
picture presented at trial showed a fresh cut. Brittney also testified about a subsequent incident
when defendant became angry, aggressive, and confrontational; during that incident, she related,
defendant begged her to hit him.

        Finally, plaintiff presented evidence that defendant was petty and vindictive and would
take extreme steps to get revenge on persons who had angered him. Indeed, there was testimony
that defendant called the police department and reported plaintiff’s adult son, Timothy Storey, for
a robbery that he supposedly committed 10 years earlier. Although defendant presumably had the
necessary information to have reported the alleged crime earlier, he did not report it until after he
had a falling out with Timothy over the divorce. Britney also testified that defendant admitted to
having called children’s protective services in an attempt to make it so Timothy could not see his
children.

        Examining the totality of the evidence, plaintiff established the elements of her claim of
malicious prosecution. A finder of fact could infer from plaintiff’s testimony that defendant was
the aggressor and that, consistent with his past schemes, defendant had taken plaintiff’s car keys—
not the keys to the truck—in an attempt to prevent her from leaving. It could further find that
defendant dangled the keys in front of plaintiff to taunt her and only returned her car keys when
she called 911. The finder of fact could then conclude that plaintiff left the home without incident
after she recovered her car keys. From that, the finder of fact could find that plaintiff did not
assault defendant and that he knew that she was guiltless. The finder of fact could further infer
that defendant fabricated the story about the keys to the truck to present his role in events in a more
favorable light. From the totality of those circumstances, the finder of fact could then determine
that plaintiff did not scratch or otherwise injure defendant. Accordingly, the finder of fact could
find that defendant lied when he called 911 and reported that plaintiff had assaulted him, lied when
he told the responding officer about the assault and scratch, and lied at plaintiff’s trial.

        Brittney’s testimony bolstered the evidence that defendant lied about the domestic
violence. Brittney testified that defendant claimed that he suffered a scratch during the assault,
but she knew that he suffered the injury that he identified as having been caused by plaintiff as one
that he sustained while working on the play structure some time before June 27, 2019. Brittney’s
testimony that defendant became defensive and angry when she confronted him about that fact
permitted an inference that defendant was conscious that he had lied about the source of his injury.
The finder of fact could determine that defendant lied about the injury to elevate the seriousness
of his allegations and make it more likely that the responding officers and prosecutor would act
against plaintiff—that is, the finder of fact could find that defendant deliberately used lies to set
the criminal process in motion against plaintiff. That is precisely the type of harm that the tort of
malicious prosecution was intended to remedy. See Hamilton, 39 Mich at 226-227. Moreover, if


                                                  -4-
such facts were found, as our Supreme Court once observed, it would also satisfy the malice
element: “And in the present case, supposing it to be found that the prosecution was without
probable cause and that the purpose in prosecuting was to trump up or extort something for the
defense in the action for divorce, rather than to uphold and honestly and in good faith enforce the
criminal law, then the prosecution was malicious.” Id. at 229.

        Taken together, the evidence was sufficient to establish a question of fact as to whether
defendant lied to the prosecutor when he claimed that plaintiff assaulted him. There were no other
witnesses to the events at issue, so there was no evidence other than defendant’s statements to
support the contention that plaintiff assaulted defendant and that plaintiff was the source of his
injury. Because there was no other evidence, the prosecutor necessarily relied on the information
provided by defendant when determining whether to bring charges against plaintiff. Consequently,
there was evidence from which the finder of fact could find that defendant initiated the charges
and that he lacked probable cause to do so because the claims were fabricated. See Matthews, 456
Mich at 385. The same evidence supported a finding that he acted maliciously, see Hamilton, 39
Mich at 229, and it was undisputed that the prosecution ended in plaintiff’s favor. As such, there
was evidence to support every element of malicious prosecution. See Matthews, 456 Mich at 378.

        Accordingly, the trial court did not err when it denied defendant’s motion for a directed
verdict. See Taylor, 286 Mich App at 500.

                                    III. TREBLE DAMAGES

        Defendant next argues that the trial court erred when it relied on MCL 600.2907 to treble
the damages from the malicious prosecution. Defendant did not, however, properly raise this issue
in the trial court. See Glasker-Davis v Auvenshine, 333 Mich App 222, 227; 964 NW2d 809
(2020). In a civil case, the failure to raise an issue before the trial court amounts to a waiver of
that issue. See Walters v Nadell, 481 Mich 377, 387-388; 751 NW2d 431 (2008). Although this
Court has the discretion to review unpreserved claims of error in a civil case, our Supreme Court
has cautioned that appellate courts should exercise that discretion sparingly and then only to
prevent a miscarriage of justice. See Napier v Jacobs, 429 Mich 222, 233; 414 NW2d 862 (1987).

        In Napier, our Supreme Court declined to exercise its discretion to review the sufficiency
of the evidence in support of a civil verdict for the first time on appeal—even though the claimed
error may have resulted in an improper money judgment—because the loss of a favorable jury
verdict did not amount to a miscarriage of justice that would warrant overlooking preservation
requirements. Id. at 233-234. The same is true here. Defendant has not established that the failure
to review this unpreserved claim of error would amount to a miscarriage of justice. Consequently,
we decline to address this claim of error.

                                       IV. CONCLUSION

       The trial court did not err when it denied defendant’s motion for a directed verdict, and
because defendant did not preserve his second claim of error by raising it in the trial court, we
decline to address that claim. We affirm.




                                                -5-
      /s/ Michael J. Riordan
      /s/ Kirsten Frank Kelly
      /s/ Brock A. Swartzle




-6-